Citation Nr: 1211896	
Decision Date: 04/02/12    Archive Date: 04/11/12

DOCKET NO.  04-02 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased rating for generalized anxiety disorder with depressive features, currently rated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and A.L.


ATTORNEY FOR THE BOARD

J. Connolly, Counsel

INTRODUCTION

The veteran had active service from August 1974 to March 1975. 

This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision of April 2003 by the Department of Veterans Affairs (VA) San Juan regional office (RO). In the decision, the RO denied a rating higher than 30 percent for the veteran's service-connected anxiety disorder. 

A hearing was held at the RO in May 2005 before the undersigned Veterans Law Judge.  

The Board remanded the case for additional development in March 2006, March 2007, and March 2008.  The case has now been returned to the Board for further appellate review.


FINDING OF FACT

The Veteran's generalized anxiety disorder with depressive features does not cause occupational and social impairment with reduced reliability and productivity.  


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for generalized anxiety disorder with depressive features are not met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2009); 38 C.F.R. §§ 4.1, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2009).



REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide. 38 C.F.R. § 3.159(b).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ). Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VCAA letters dated in February 2003, July 2006, and March 2007 cumulatively fully satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The Veteran was aware that it was ultimately the Veteran's responsibility to give VA any evidence pertaining to the claim.  The VCAA letters told the Veteran to provide any relevant evidence in the Veteran's possession.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  

The notice requirements under 38 U.S.C.A. § 5103 underwent significant changes during the pendency of the Veteran's appeal.  The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) recently held that, for increased rating claims, notice provided to the Veteran under 38 U.S.C.A. § 5103 need not be "veteran specific," and that VA is not required to notify the Veteran that he may submit evidence of the effect of his worsening disability on his daily life, nor is VA required to notify the Veteran of diagnostic codes that his disability may be rated under.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of the claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir., 2004).  The VCAA notices notified the Veteran that that a disability rating and an effective date for the award of benefits will be assigned in compliance with Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran has been afforded a hearing before a Veterans Law Judge (VLJ) in which he presented oral argument in support of his claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims ("the Court") held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ/DRO who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issue and (2) the duty to suggest the submission of evidence that may have been overlooked.  

Here, during the hearing, the Board did not note the bases of the prior determinations or the elements that were lacking to substantiate the xx claim.  The VLJ asked specific questions, however, directed at identifying details regarding the current nature of the Veteran's psychiatric disability.  The case has been remanded multiple times to ensure that he record is complete insofar as the private and VA records, as well as VA examinations.  In addition, the Veteran has volunteered his treatment history and symptoms.  Accordingly, the Veteran is not shown to be prejudiced on this basis.  Finally, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board/DRO hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  As such, the Board finds that, consistent with Bryant, the VLJ/DRO complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

Finally, although the Board finds that the Veteran was not prejudiced by any the above, effective August 23, 2011, VA amended its hearing regulations to clarify that the provisions regarding hearings before the agency of original jurisdiction do not apply to hearings before the Board.  See 76 Fed. Reg. 52572 (Aug. 23, 2011).

Regarding the duty to assist, the Veteran's pertinent medical records have been obtained, to the extent available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no indication in the record that any additional evidence, relevant to the issue decided herein, is available and not part of the claims file.  There is no objective evidence indicating that there has been a material change in the service-connected disability since the Veteran was last examined.  38 C.F.R. § 3.327(a).  

The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See VAOPGCPREC 11-95.  Cumulatively, the information provided in VA examination reports/addendum is thorough and supported by the record.  The records are adequate as the claims file was reviewed, the examiners reviewed the pertinent history, examined the Veteran provided findings in sufficient detail, and provided rationale.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Therefore, the examinations/addendum in this case are adequate upon which to base a decision.  The records satisfy 38 C.F.R. § 3.326.  The Board is satisfied that the RO has substantially complied with the Board's recent  remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).   

In summary, the Board finds that "it is difficult to discern what additional guidance VA could have provided to the Veteran regarding what further evidence he should submit to substantiate his claim."  See Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc) (observing that "the VCAA is a reason to remand many, many claims, but it is not an excuse to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing circumstances as to when a remand would not result in any significant benefit to the Veteran).


Rating

Disability evaluations are determined by comparing a veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Where entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, although the Board has thoroughly reviewed all evidence of record, the more critical evidence consists of the evidence generated during the appeal period.  

However, if VA's adjudication of an increased rating claim is lengthy, a claimant may experience multiple distinct degrees of disability that would result in different levels of compensation from the time the increased rating claim was filed until a final decision on that claim is made.  Thus, VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased-rating claim has been pending.  Cf. McClain v. Nicholson, 21 Vet. App. 319, 323 (2007) (Board finding that veteran had disability "at some point during the processing of his claim," satisfied service connection requirement for manifestation of current disability); Moore v. Nicholson, 21 Vet. App. 211, 216-17 (2007).  In Hart v. Mansfield, 21 Vet. App. 505 (2007), the United States Court of Appeals for Veterans Claims ("the Court") found no basis for drawing a distinction between initial ratings and increased rating claims for applying staged ratings.  Accordingly, it was held that ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  In this case, there has not been a material change in the disability level and a uniform rating is warranted.

The regulations for mental disorders are found in 38 C.F.R. §§ 4.125-4.130.  The Board notes that psychiatric disabilities evaluated under Diagnostic Code 9400 are rated according to the General Rating Formula for Mental Disorders.  

The rating criteria provides a 30 percent rating for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal, due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is provided for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is provided for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: Suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships. 

A 100 percent rating is provided for total occupational and social impairment, due to such symptoms as: Gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. §§ 4.125-4.130.

The Board further notes that a GAF rating is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994).  The Board notes that an examiner's classification of the level of psychiatric impairment, by a GAF score, is to be considered but is not determinative of the percentage rating to be assigned.  VAOPGCPREC 10-95.

GAF scores ranging between 81 and 90 reflect absent or minimal symptoms (e.g., mild anxiety before an exam), good functioning in all areas, interested and involved in a wide range of activities, socially effective, generally satisfied with life, no more than everyday problems or concerns (e.g., an occasional argument with family members).  GAF scores ranging between 71 and 80 reflect that if symptoms are present they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument; no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork).  GAF scores ranging between 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  See 38 C.F.R. § 4.130 [incorporating by reference the VA's adoption of the DSM-IV, for rating purposes].

Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school).  A score from 21 to 30 is indicative of behavior which is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment or inability to function in almost all areas.  A score of 11 to 20 denotes some danger of hurting one's self or others (e.g., suicide attempts without clear expectation of death; frequently violent; manic excitement) or occasionally fails to maintain minimal personal hygiene (e.g., smears feces) or gross impairment in communication (e. g., largely incoherent or mute).  A GAF score of 1 to 10 is assigned when the person is in persistent danger of severely hurting self or others (recurrent violence) or there is persistent inability to maintain minimal personal hygiene or serious suicidal acts with clear expectation of death.  See 38 C.F.R. § 4.130.

The Veteran has been assigned a 30 percent rating for generalized anxiety disorder with depressive features.  

In March 2002, correspondence was received in which the Veteran requested an increased rating.  Private medical evidence was received, but it predated the claim by more than one year.  However, current lay evidence was also received from the Veteran's former spouse, sibling, and friends.  These statements indicated that the Veteran was introverted, depressed, and isolated.  They related that he also appeared angry and had displayed some violent behavior..  Significantly, memory deficits were additionally identified.  Due to his memory problems, the Veteran appeared to have had frustrating and embarrassing incidents at work.  He was unable to perform duties as a supervisor.

In conjunction with his claim, the Veteran was afforded a VA examination in February 2003.  At that time, it was noted that the Veteran was working as a supervisor for the Postal Service.  He had been employed at that agency for 20 years.  The Veteran reported that over the last year, he had been feeling irritable and had an inability to concentrate, insomnia, restlessness, anxiety, and tension.  On mental status examination eh Veteran appeared well-developed and well-nourished.  He was appropriately dressed with adequate hygiene.  He was cooperative, spontaneous, and established eye contact.  The Veteran was alert, aware of the interview situation, and in contact with reality.  There was no evidence of psychomotor retardation or agitation.  There were no tics, tremors, or abnormal involuntary movement.  His thought process was coherent and logical.  There was no looseness of association or evidence of disorganized speech.  There was also no evidence of delusions or hallucinations. The Veteran did not have any phobias, no obsession, or suicidal ideation.  His mood was anxious.  His affect was broad and appropriate.  He was oriented in all spheres.  His memory was intact.  His abstraction capacity was normal.  His judgment was good and his insight was adequate.  The diagnosis was generalized anxiety disorder.  The GAF was 70.  

In May 2005, a private psychiatrist, R.N., examined the Veteran and concluded that he had moderate recurrent major depression with a GAF of 65.  Zoloft was prescribed.  

Also, in May 2005, the Veteran was afforded a Board hearing.  The Veteran and his representative indicated that the Veteran had extreme anxiety.  The Veteran reported that he was taking Zoloft for his symptoms.  In addition, he related that he took Ambien for sleep problems.  The Veteran stated that at work he depended on others for help.  He related that he lived an almost solitary wife, but had good relationships with his children.  He indicated that he does not watch television or leave his house.  With regard to work, the Veteran related that he had worked for the Postal Service for over 20 years, but now had problems and he felt that his employment was making his life impossible.  Although he indicated that he was being paid as a supervisor, he did not supervise anyone.  He stated that he had startle reaction.  When he went shopping, he would buy his purchases in bulk quantities.  The Veteran described his desire to be alone and that he referred to his area at work, an office which he created from a storeroom, as "the bunker."  He also related that he had built bars into his house and had two dogs to keep him aware of any little thing.  He stated that he trusted his dogs more than an alarm system.  He additionally reported that he had a short fuse.  A coworker testified for the Veteran and indicated that the Veteran had originally functioned well at work, but currently, his memory and functioning capacity had diminished.  

In October 2006, the Veteran was afforded another VA examination.  The Veteran was clean in appearance.  His psychomotor activity and speech were unremarkable.  His attitude was cooperative.  His affect and mood were anxious.  His attention was intact, he was able to perform serial 7's, and he could spell a word forwards and backwards.  He was oriented in all spheres.  His thought process and content were unremarkable.  He did not exhibit delusions.  The Veteran understood the outcome of his behavior and his insight was intact.  He did not have sleep impairment or inappropriate behavior evident on examination.  He interpreted proverbs appropriately.  He did not have obsessive or ritualistic behavior.  The Veteran did not have panic attacks.  There were no homicidal or suicidal thoughts.  His impulse control was good.  There were no episodes of violence.  The Veteran was able to maintain minimal personal hygiene and did not have a problem with activities of daily living.  His memory was normal.  With regard to occupational functioning, the examiner noted that the Veteran reported having decreased concentration, inappropriate behavior, memory loss, and poor social interaction.  The diagnosis was general anxiety disorder.  The GAF was 75.  The examiner reiterated the diagnostic criteria under the General Rating Formula for Mental Disorders and indicated that she did not feel that the Veteran's disability even warranted a 10 percent rating.  It was noted that the Veteran had not lost any time from work.

In a May 2008 letter from the Veteran's employer, it was indicated that the Veteran had an adjustment reaction.  As such, his employment as a supervisor was determined to be unsuitable.  However, the Veteran was offered a modified position.  The Veteran refused to accept a suggested position.  

In March 2010, the examiner who conducted the last examination provided an addendum.  She amended her prior findings to reflect that the GAF was 65 rather than 75.  She stated that the Veteran had sought psychiatric care on and off from 1995, but not since 2005.  She indicated that the Veteran was gainfully employed at the Postal Service, but he was functioning marginally.  

In reviewing the GAF scores, the examiners, both VA and private, indicated that the Veteran's psychiatric disability resulted in some mild symptoms or some difficulty in social, occupational, or school, but generally functioning pretty well.  In contrast, the lay evidence indicated that the Veteran had worse symptoms and diminished social and industrial functioning, particularly due to memory loss and a loss of retention of information.  A review of the mental status examinations does not reveal findings consistent with those lay reports.  In terms of the diagnostic criteria, the Veteran does not have flattened affect.  His speech is normal.  It is not circumstantial, circumlocutory, or stereotyped.  The Veteran does not have panic attacks.  There was no evidence of cognitive testing that showed that the Veteran had difficulty in understanding complex commands.  Although the lay statements related that the Veteran had memory problems, on examination, his short-and long-term memory is not impaired.  In addition, he is able to perform serial 7's and spell a word forwards and backwards.  His judgment is not impaired.  His abstract thinking is not impaired.  No depression is noted.  The Veteran has been employed for over two decades by the Postal Service.  The VA examiner noted that the employment situation reflected marginal functioning by the Veteran; however, the Veteran has been offered a position which yields a salary of over $65,000.  The Board finds that this suggested Government step level is not indicative of marginal employment ability, but rather indicates normal full-time employment.  The Veteran does have difficulty in establishing and maintaining effective work and social relationships.  He does not, however, have an inability for these relationships as he maintains his family relationships as well as some work relationships as he testified that he had friendships on a work level.  Nonetheless, overall, his symptoms more nearly approximate the level of a 30 percent rating as all of the other criteria indicates less overall impairment of functioning, despite the lay statements.  

In sum, the Board recognizes that the lay evidence portrays functioning which is more severe than the Veteran has demonstrated to both VA examiners as well as a private psychiatrist, who cumulatively concluded that he had mild (or less than mild) to moderate symptoms.  The Board does not doubt the sincerity of the lay statements, but cannot ignore that on psychiatric testing, the Veteran's memory and cognitive functioning did not reveal any deficits.  The Veteran was repeatedly examined to determine his current level of functioning.  His cognitive functioning has remained consistently intact which contradicts the lay statements.  If the lay statements were entirely accurate, the mental status examinations would not reflect intact memory function and essentially normal cognitive functioning in the other areas.  While the Veteran exhibited one of the listed criteria for a 50 percent rating (difficulty in establishing and maintaining effective work and social relationships), he did not exhibit any other symptoms which could be considered the functional equivalent or similar to those provided for a 50 percent rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Rather, overall, his symptoms were consistent with those provided for a 30 percent rating, at most.  For example, he is able to perform self-care and his conversation is normal, but he does have changes in mood, anxiety, suspiciousness, reported chronic sleep impairment, and reported problems with memory including forgetting names, directions, and recent events.  The Board accepts that the Veteran has instances where those symptoms are present, even though they were not shown on examination.  However, since he was examined multiple times, the Board does not find that the symptoms for a 50 percent rating are predominantly exhibited, but instead finds that the Veteran's symptoms are more consistent with a 30 percent rating.  The Board affords more probative weight to the examination reports than the lay evidence with regard to the Veteran's symptoms and abilities since his mental status tests, performed for the very purpose of assessing the level of his functioning, consistently reflect no more than moderate impairment, and which overall reveal symptoms which more nearly describe and represent the criteria for a 30 percent rating, but not a 50 percent rating.

Thus, the Board finds that the preponderance of the evidence, including the clinical findings, shows that the Veteran's psychiatric symptoms more nearly approximate occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  The evidence does not support a finding of occupational and social impairment with reduced reliability and productivity.  Again, the Veteran is employed as described above.  Significant is the fact that the Veteran has not lost time from work and has been employed for decades at the same employer.  While his employer sought to modify his work due to his psychiatric disability, the description of the modified position is not commensurate with marginal employment.  The Board does not believe that the Veteran would be offered such a position if he was unable to function in that position, particularly since efforts were clearly being made to find more suitable employment.  Accordingly, the Board concludes that the criteria for a 50 percent rating are not met.  

In considering the claim for a higher rating, the Board also has considered whether the Veteran is entitled to a greater level of compensation on an extra-schedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  In a recent case, the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the C&P Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The symptoms associated with the Veteran's psychiatric disability are not shown to cause any impairment that is not already contemplated by the relevant diagnostic code, as cited above, and the Board finds that the rating criteria reasonably describe his disability.  Therefore, referral for consideration of an extraschedular rating is not warranted.


ORDER

Entitlement to an increased rating for generalized anxiety disorder with depressive features, is denied.  




____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


